Citation Nr: 1626036	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO. 11-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for a left side condition, also claimed as left-sided abdominal and hip pain. 

3. Entitlement to service connection for degenerative disc disease of the lumbar spine (a back disability). 

4. Entitlement to service connection for bilateral lower extremity radiculopathy, claimed as leg problems. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, daughter, and granddaughter


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and a September 2010 rating decision of the VA RO in Indianapolis, Indiana. Jurisdiction over all issues lies with the Indianapolis RO. 

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current right ear hearing loss disability.

2. The weight of the evidence is at least in relative equipoise as to whether the Veteran's right ear hearing loss was incurred in service. 

3. The Veteran does not have a currently-diagnosed disability manifested by left-sided abdominal or hip pain.

4. The Veteran has a current back disability manifested by degenerative disc and joint disease of the lumbar spine. 

5. The Veteran's current back disability did not have its onset during active service. Symptoms of the current back disability were not chronic during service, did not manifest to a compensable degree within one year of service separation, and were not continuous since service separation. The Veteran's current back disability is not etiologically related to active service.

6. The Veteran has a current bilateral lower extremity radiculopathy disability. 

7. The Veteran's bilateral lower extremity radiculopathy disability was not incurred in, and is not otherwise related to, active service. The bilateral lower extremity radiculopathy disability is not proximately due to or aggravated by the Veteran's service-connected neck disability. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


2. The criteria for service connection for a left side condition have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).

3. The criteria for service connection for a back disability have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2015).

4. The criteria for service connection for a bilateral lower extremity radiculopathy disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Regarding the claim of service connection for right ear hearing loss, this claim has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist with respect to this issue is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the remaining claims, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in January 2010 and August 2010, prior to the initial adjudication of the claims. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The January 2010 and August 2010 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from April 2010 and October 2012, and the Veteran's statements, including his testimony at the June 2016 Board hearing. 

The Veteran was afforded VA examinations in April 2010 and October 2012. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Sensorineural hearing loss, as an "organic disease of the nervous system," and degenerative joint disease, as "arthritis," are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 
38 C.F.R. § 3.303(b). 

In contrast, abdominal and hip pain, degenerative disc disease, and lumbar radiculopathy are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply. Walker, 708 F.3d 1331. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Right Ear Hearing Loss

The Veteran contends that service connection is warranted for right ear hearing loss as he was exposed to loud noises during service and has experienced hearing loss continually since service separation. 

The Veteran sustained acoustic trauma in service. In several statements, the Veteran indicated that he was exposed to the loud noises associated with military aircraft, bombs, artillery, and explosions. The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was as an airplane and engine mechanic. The Board finds the Veteran's statements about his experiences credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a). 

The Veteran has a current right ear hearing loss disability. Upon VA audiometric examination in April 2010, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
70
65

Speech audiometry revealed excellent speech recognition ability in the right ear. Following examination, the VA examiner diagnosed mild to severe sensorineural hearing loss in the right ear. 

Upon VA examination in October 2013, the Veteran reported difficulty hearing others in conversation and needing to increase the volume on the television. Upon audiometric examination, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear. Following examination, the VA examiner diagnosed sensorineural hearing loss in the right ear. 

During the June 2016 Board hearing, the Veteran testified that he experienced hearing loss in the right ear following an airplane explosion during service. The Veteran further testified that he has continued to experience hearing loss in the right ear since service. In addition, the Veteran's daughter testified that the Veteran's hearing impairment was noticeable to her when she was a teenager in the 1960s.

The evidence supports a finding that the Veteran's current right ear hearing loss was incurred during service. In this regard, the Veteran specifically identified one incident in service when he was in close proximity to an airplane explosion, after which he reports experiencing hearing impairment. The Veteran further reports that he has experienced symptoms of hearing loss in the right ear continuously since service. 

Following VA examination in April 2010, the VA examiner indicated that he was unable to provide a medical opinion without resorting to speculation. As explanation, the VA examiner indicated a lack of objective findings in the Veteran's service medical records, noting that the whisper-voice test performed at service separation "offers no frequency-specific data confirming or denying the presence of hearing loss." The VA examiner noted that the service separation examination noted "trouble hearing in [the] left ear," but there was no notation regarding the right ear. The VA examiner provided positive nexus opinions regarding left ear hearing loss and tinnitus, then indicated that his opinion, "based on mere speculation, [is that] the hearing loss in the right ear also is at least as likely as not caused by or a result of his military noise exposure."  

While the April 2010 VA examiner's opinion appears to be favorable to the Veteran, the VA examiner specifically indicated that it was based on mere speculation, and is therefore, insufficient on its own to provide the degree of certainty required for medical nexus evidence. See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). Therefore, as there is no adequate medical nexus opinion as to the etiology of the Veteran's right ear hearing loss, the Board must look to the remaining evidence of record to determine whether service connection is warranted. 

The Veteran has indicated that he began to experience symptoms of hearing impairment during service, and has continued to experience symptoms of hearing impairment continuously since service separation. The Veteran's statements are credible lay evidence that symptoms of hearing impairment began during service and have continued since service separation. The Veteran is competent to report symptoms of hearing impairment, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses. See Layno, 6 Vet. App. at 470. As the Veteran experienced acoustic trauma in service and the Veteran's reports of in-service and continuous post-service symptoms are competent and credible, the presumptive service connection provisions apply. 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331. 

The Veteran's credible lay contentions of in-service loud noise exposure and of symptoms of hearing impairment as beginning during service and continuing since service tend to show that his current hearing loss disability was incurred coincident with active service. See 38 C.F.R. §§ 3.303(a), 3.309. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for right ear hearing loss have been met. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Left Side Condition

The Veteran contends that service connection is warranted for a left side condition. Specifically, he contends that he first experienced left-sided abdominal and hip pain during service and has continued to experience abdominal and hip pain, along with other associated symptoms, since service separation. 

The preponderance of the evidence, however, is against the claim of service connection for a left side condition. Specifically, the Veteran does not currently have a currently-diagnosed disability manifested by left-sided abdominal or hip pain. 

VA and private treatment records do not reflect complaints of, a diagnosis of, or treatment for abdominal or hip pain. 

Upon VA examination in March 2010, the Veteran reported a constant, mild pain in the left abdominal region, which the VA examiner characterized as muscular in nature that would occasionally increase to a sharp, stabbing pain for a few seconds followed by several hours of moderate pain. The VA examiner noted two to three periods of incapacitation per year, which each period lasting approximately three days. The VA examiner noted additional symptoms of indigestion, belching, nausea, and cramping. The VA examiner further noted that the Veteran's private physician has performed "lots of test[s] but [could not] find anything wrong." Following examination, the VA examiner indicated that "there is no diagnosis found for [the Veteran's] current abdominal pain." The VA examiner further indicated that while the Veteran's also complained of left-sided abdominal pain during service, there was no diagnosis provided for the in-service complaints. As a result, the VA examiner indicated that he was unable to provide a medical opinion without resorting to speculation, indicating that "there is no way to say if the abdominal pain in service which resolved in 1945 is the same as current abdominal pain symptoms" as neither the in-service or current reports of pain have been diagnosed. 

VA treatment records dated in September and October 2012 reflect complaints of left-sided chest wall pain. The Veteran reported a two-week history of episodic chest pain that was similar to pain experienced during a previous heart attack that occurred 35 years prior. However, the current pain was determined to be non-cardiac in nature, but instead musculoskeletal in nature and reproducible with palpation to the left upper chest. These treatment records reflect that the Veteran denied abdominal pain.

During the June 2016 Board hearing, the Veteran testified that he began to experience pain in his left hip following an airplane explosion during service in which he was thrown into the air and landed on a pile of rocks. The Veteran further testified that he continues to experience left-sided pain. The Veteran indicated that he takes pain medication as treatment for his left-sided pain, but is unaware of a specific diagnosis. 

The Board has carefully considered the Veteran's statements, in which he reports recurrent left-sided abdominal and hip pain, and his contentions that his pain is directly attributable to active service. The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating pain to a diagnosis for which service connection may be granted. Jandreau, 492 F.3d 1372, 1377. Service connection may only be awarded for a symptom if a pathology to which the symptom can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute a functional loss under VA regulations). While there is evidence of current abdominal and hip pain, the preponderance of the evidence demonstrates no underlying pathology. 

The preponderance of the evidence is against a finding of a current disability upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no diagnosis of a disability manifested by left-sided abdominal or hip pain at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current disability manifested by left-sided abdominal or hip pain upon which to base a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44. Because a current disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service. 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Back and Radiculopathy Disabilities

The Veteran contends that service connection is warranted for his current back and bilateral radiculopathy disabilities as they are the direct result of injuries he incurred due to an in-service airplane explosion. 

The Veteran has current back and bilateral radiculopathy disabilities. Upon VA examination in October 2012, the Veteran reported constant low back pain as well as numbness, tingling, and weakness in both lower extremities. Following examination, the VA examiner diagnosed degenerative joint and disc disease in the lumbar spine and bilateral lower extremity radiculopathy due to lumbar degenerative disc disease. 

The preponderance of the evidence, however, is against a finding that the Veteran's current back and bilateral radiculopathy disabilities were incurred during service. In this regard, the Veteran contends that his back and bilateral radiculopathy disabilities are the direct result of an in-service airplane explosion. See e.g., October 2009 VA Form 21-526, September 2010 Statement. The preponderance of the evidence is also against findings that symptoms of the Veteran's back disability were chronic in service, manifested to a compensable degree within one year of service separation, or were continuous since service separation. 

Service treatment records are negative for complaints of, a diagnosis of, or treatment for a back or radicular disability. The November 1945 service separation examination report documents normal musculoskeletal and neurological examinations. 

Regarding the back disability, upon VA examination in October 2012, the Veteran reported constant pain since the airplane explosion; the Veteran also reported being diagnosed with degenerative disc disease as early as 1948. The VA examiner noted contemporaneous diagnostic imaging results that documented degenerative disc disease and mild degenerative joint disease "not overly unusual in a patient of this advanced age." Following examination, the VA examiner opined that the Veteran's back disability was less likely than not incurred in service or the result of the in-service airplane explosion. As rationale, the VA examiner indicated that current X-ray findings were "consistent with mild generalized degenerative changes which are more likely normal age related findings." 

Regarding the bilateral radiculopathy disability, upon VA examination in October 2012, the Veteran reported constant numbness and tingling in both lower extremities that began in service. Following examination, the VA examiner opined that the Veteran's bilateral lower extremity radiculopathy disability was less likely than not incurred in service or the result of the in-service airplane explosion. As rationale, the VA examiner indicated that the "radicular findings are related to the [Veteran's] age related lumbar [degenerative disc disease] and are not related to any [in-]service injury." 

In a July 2015 statement, the Veteran indicated that "since VA has conceded that there was an accident that cause[d his] cervical spine [disability] it would just stand to reason that the same accident would have caused [his] back problems." However, the October 2012 VA examiner, who conducted examinations regarding both the Veteran's back and neck disability claims, provided a favorable opinion regarding the Veteran's neck disability based upon an X-ray report documenting changes "suggestive of old trauma." In contrast, the VA examiner indicated that the X-ray findings of the lumbar spine were consistent with mild degenerative changes, which she indicated were more likely age-related than related to the in-service injury. 

During the June 2016 Board hearing, the Veteran testified that he began to experience low back and leg pain following an airplane explosion during service in which he was thrown into the air and landed on a pile of rocks. The Veteran further testified that he has continued to experience low back and leg pain since service separation. 

Given the above, the preponderance of the evidence is against a finding that the current back and bilateral radiculopathy disabilities were incurred in, or are otherwise related to, the Veteran's active service. The Veteran contends that he experienced back pain and radicular symptoms beginning in service as a result of the airplane explosion that resulted in him being forced into the air and landing on a pile of rocks. While the Veteran was hospitalized for nine days during service, there is no notation of complaints of low back pain or radicular symptoms. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).

The Veteran is competent to report symptoms of back pain and radicular symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of his current back and bilateral radiculopathy disabilities due to the medical complexity of the matters involved. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Degenerative joint and disc disease and associated radiculopathy require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service. 

The October 2012 VA examination report provides competent and probative medical opinion evidence that weighs against the Veteran's claims. The VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided medical opinions supported by well-reasoned rationale. There are no conflicting competent medical opinions of record. 

The Board has specifically considered a June 2012 private medical record that provides a diagnosis of "previous back injury years ago during maneuver incident in World War 2." This record, a discharge summary from a private neurological rehabilitation hospital, indicates that the Veteran was admitted to the hospital for nine days following a stroke with right-sided hemiparesis. Based on a review of the discharge summary report, as well as additional medical records from the private hospital, the notation linking the Veteran's back symptoms to his service appears to be entirely based on statements provided by the Veteran or his wife. The private medical records contain no detailed injury history or examination of the low back, and no rationale in support of the diagnosis. Accordingly, the notation is afforded little probative value. 

Regarding the theory of secondary service connection, the Board specifically notes a March 2016 statement from the Veteran's representative, in which he contends that service connection for bilateral leg problems, including radicular findings, should be granted as secondary to the service-connected neck disability. In the September 2010 rating decision that denied service connection for bilateral leg problems, the RO indicated that "VA treatment records show[] current evidence of numbness and weakness in the bilateral legs with difficulty with ambulation due to a combination of conditions" including the service-connected neck disability, extensive degenerative disc disease of the thoracic and lumbosacral areas, and multiple strokes. The Veteran's representative specifically contends that VA has already conceded that the Veteran's lower extremity symptoms are related to the service-connected neck disability. 

The preponderance of the evidence is against a finding in favor of a causal connection between the Veteran's bilateral lower extremity complaints and his service-connected neck disability. Notations in VA treatment records and a July 2008 statement from a private physician indicate that the Veteran has a combination of disabilities that result in "poor balance, difficulty walking, and his pain syndrome." See July 2008 Private Physician Statement. These notations reflect that the Veteran has several medical conditions and functional impairments; however, these notations do not specifically indicate that the Veteran's neck disability has, solely or in part, proximately caused or aggravated the Veteran's bilateral lower extremity symptoms. VA treatment records that indicate that the Veteran is unable to walk due to cervical stenosis (October 2009) or cervical myelopathy (October 2010) do not mention the Veteran's history of multiple strokes or lumbar spine degenerative disc disease. These statements do not appear to consider the entirety of the Veteran's medical history, and have little probative value. Finally, following the October 2012 VA examination, the VA examiner indicated that the Veteran demonstrated no radicular pain or symptoms due to radiculopathy associated with the neck disability. Instead, the VA examiner specifically indicated that the Veteran's weakness and loss of sensation was attributable to his stroke and lumbar spine degenerative disc disease. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his back and bilateral radiculopathy disabilities, the Board finds that the back and bilateral radiculopathy disabilities are not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted. 

Service connection for a left side condition is denied. 

Service connection for a back disability is denied. 

Service connection for bilateral lower extremity radiculopathy is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


